DETAILED ACTION

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
In the Non-Final Rejection Office Action on 06/25/2021, the Examiner rejected Claims 1-8 on the grounds of 35 USC 103 (Senda) and 35 USC 112(b).  
In view of the amendments and arguments to Claims 1-8, the U.S.C. §112 rejections directed to the claims are withdrawn.
The amended claims of the instant application are directed to a grain-oriented electrical steel sheet comprising: a forsterite film formed on a first surface and a second surface thereof, in an amount of 0.2 g/m2 to 0.58 g/m2 in terms of Mg coating amount per surface; and, on the first surface of the steel sheet, a plurality of grooves linearly extending at an angle of 45° or less with respect to a direction orthogonal to the rolling direction and arranged at intervals in the rolling direction, wherein the plurality of grooves have an average depth of 6 % or more of a thickness of the steel sheet and are spaced a distance of 1 mm to 15 mm from respective adjacent grooves, the steel sheet has a specific magnetic permeability µr15/50 of 35000 or more when subjected to alternating current magnetization at a frequency of 50 Hz and a maximum magnetic flux density of 1.5 T, and the steel sheet includes isolated parts having a presence frequency of 0.3/µm or less, the isolated parts being of the forsterite film and observed as separated from a continuous part of the film and surrounded by a steel substrate in an interface between the steel substrate and the film in a cross section orthogonal to the rolling direction of the steel sheet.  A search of the prior art failed to turn up a single reference or an appropriate combination of references that teaches each and every limitation of the instant claims.

In regards to Applicant’s Arguments filed on 09/15/2021, Applicant argues that Senda only teaches a grain-oriented electrical steel sheet having a forsterite film in an amount of 0.6 g/m2 or more in terms of Mg per one surface of the steel sheet, such that there is no overlap amount with the claimed range and that disclosed by Senda (Applicant’s Arguments, Pages 7-9).  Applicant also argues that Senda teaches the presence frequency of the fine grains, but not that of the isolated parts, and thus, the limitations of the instant application as amended are nonobvious over the prior art of Senda (Applicant’s Arguments, Page 10).

In regards to Applicant’s argument, Examiner notes that Applicant’s argument is persuasive and places the application in condition for allowance.  As argued by the Applicants, regarding the limitations as instantly amended, Applicant has amended the range of the Mg coating amount to 0.2 g/m2 to 0.58 g/m2, whereas Senda teaches 0.6 g/m2 or more such that there is no obvious overlap, as Senda teaches that it is not preferable for the coating amount to 
Therefore, Applicant’s argument is persuasive.  
Furthermore, it is noted that Japanese Patent Application No. JP 2019-500613, from which the instant application claims foreign priority, received a Decision to Grant a Patent on 02/16/2021 by the Japanese Patent Office, and that Chinese Patent Application No. CN 201880062714 received a notification to Grant Patent Right for Invention by the Chinese Patent Office on 08/24/2021.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN CT LI whose telephone number is (571)270-7561.  The examiner can normally be reached on M-F 7:30 AM - 5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


KEVIN CT LI
Examiner
Art Unit 1784



/Daniel J. Schleis/Primary Examiner, Art Unit 1784